ALLOWANCE
This action is responsive to the Amendment filed on 02/28/2022. Independent claims 27 and 37 have been amended. Claims 27-46 remain pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Title have been amended as follows: 
“METHOD AND ELECTRONIC DEVICE DISPLAYING A MENU IN ASSOCIATION WITH AN APPLICATION ICON”

This amendment corresponds to Applicant’s own proposed amendments to the Title as submitted on 09/25/2020, albeit with minor corrections accounting for grammar and the preamble of independent claim 37 (e.g. an “electronic device,” which was already recited in the original Title, instead of an “apparatus”).   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to the previously-presented features describing the dynamics involved in updating main interface and level-2 interface menu operations after each pressing of an application icon, independent claims 27 and 37 now also explicitly recite recording a plurality of association relationships between the one or more main interface operations and the one or more level-2 interface operations based on the collected statistics, wherein each recorded association relationship of the recorded association relationships indicates a sequence of usage of one of the level-2 interface operations after one of the main interface operations at a respective time and a respective location. The claims have also been narrowed such that only the one or more second operation options (instead of the previously-presented broader language that also allowed for “the one or more first operation options” as an alternative) in the second menu comprise both a second main interface operation of the main interface operations and a second level-2 interface operation of the level-2 interface operations. These concepts, when combined, do not appear to be taught or suggested by the prior art of record. Therefore, independent claims 27 and 37 are deemed allowable. Dependent claims 28-36 and 38-46 are thus also deemed allowable by virtue of depending on parent claims 27 and 37, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173